                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

CLIFTON T. TORREY, SR.                                                                PLAINTIFF

V.                                                    CIVIL ACTION NO. 4:18-CV-00019-DAS

DR. GLORIA PERRY                                                                    DEFENDANT

                                             ORDER

       This matter comes before the court upon Plaintiff’s “Involuntary Dismissal,” which has

been docketed as a Motion for Reconsideration of the court’s order denying Plaintiff’s motion

requesting a copy of the transcript from his Spears hearing. Doc. # 87. In Plaintiff’s submission,

he poses various complaints about his conditions of confinement and the disposition of the

instant case. Plaintiff does not, however, actually request any relief, nor does he advance any

argument, substantive or otherwise, in support of reconsideration. Accordingly, the instant

motion [87], to the extent that it was intended as a motion for reconsideration, is hereby

DENIED.

       SO ORDERED, this the 28th day of January, 2020.


                                                     /s/ David A. Sanders      _____
                                                     DAVID A. SANDERS
                                                     UNITED STATES MAGISTRATE JUDGE
